Citation Nr: 0009657	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at law


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel







INTRODUCTION

The veteran had active service from November 1974 to October 
1976.  This matter originally came to the Board of Veterans' 
Appeals (Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO).  By May 21, 1998 decision, the Board denied service 
connection for an acquired psychiatric disorder, including 
schizophrenia.  The veteran duly appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  

While the case was pending before the Court, in October 1999, 
the veteran's attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Summary Remand and For Stay of Proceedings.  By 
October 6, 1999 Order ([citation redacted]), the Court granted the 
parties' motion, vacated the Board's May 21, 1998 decision, 
and remanded the matter for development and readjudication 
consistent with the October 1999 Joint Motion.


REMAND

In the October 1999 Joint Motion, the parties concluded that 
VA "failed to further assist [the veteran] in the 
development of facts pertinent to his claim by ordering a 
thorough and contemporaneous medical examination to determine 
the nexus between the traumatizing events and other matters 
described by the veteran in service and the post-service 
diagnosis of schizophrenia."  Thus, the matter is remanded 
for the following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination.  He should be 
notified of this examination and informed 
that failure to report for it will result 
in adjudication of his claim based on the 
evidence of record pursuant to 38 C.F.R. 
§ 3.655 (1999).  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examination report 
should reflect a review of the claims 
file.  The examiner should be requested 
to express an opinion regarding the 
etiology of the veteran's currently-
diagnosed schizophrenia, to include 
stating whether it is as likely as not 
that there is a nexus between the 
traumatizing events and other matters 
described by the veteran in service and 
the post-service diagnosis of 
schizophrenia.  If the etiology of his 
psychiatric disability cannot be 
determined, the examiner should so state 
for the record.  Any opinion expressed 
must be accompanied by a complete 
rationale.

2.  Thereafter, the RO should carefully 
review the examination report to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on evaluation, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO should then readjudicate the claim.  If the benefit 
sought on appeal is not granted, the veteran and his attorney 
should be provided a supplemental statement of the case and 
an opportunity to respond.  The case should then be returned 
to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


